IN THE SUPREME COURT OF THE STATE OF DELAWARE

    TANYA HARRISON,1                           §
                                               §
          Petitioner Below,                    §   No. 407, 2018
          Appellant,                           §
                                               §   Court Below—Family Court
          v.                                   §   of the State of Delaware
                                               §
    ANDREW JOHNSTON,                           §   File No. CN17-05073
                                               §   Petition Nos. 17-26680, 17-35400
          Respondent Below,                    §   and 18-00459 (N)
          Appellee.                            §
                                               §

                               Submitted: March 8, 2019
                               Decided:   March 19, 2019

                                            ORDER

         On February 19, 2019, the Senior Court Clerk issued a notice directing the

appellant to show cause why this appeal should not be dismissed for her failure to

file an opening brief and appendix on or before the filing deadline of February 4,

2019. In her response to the notice to show cause, the appellant asked for an

extension until March 7, 2019 to file her opening brief and appendix. The appellant

was granted an extension until March 7, 2019. The appellant still has not filed an

opening brief and appendix. This appeal is therefore dismissed.




1
    The Court assigned pseudonyms to the parties under Supreme Court Rule 7(d).
     NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                BY THE COURT:

                                /s/ Collins J. Seitz, Jr.
                                       Justice




                                  2